         Case 2:19-cv-03156-JDW Document 30 Filed 12/28/20 Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 SERGEANT AARON GREEN,                              Case No. 2:19-cv-03156-JDW

                Plaintiff

        v.

 CITY OF PHILADELPHIA,

                Defendant


                                        MEMORANDUM

       The Philadelphia Police Department (“PPD”) tests officers for drug use, as it should. It

uses a method, hair testing, that some experts think exposes African American officers to a

heightened risk of a false positive on a drug test. Aaron Green was an African American officer

who had three hair follicle tests come back positive for cocaine, despite his protestation that he

has never used the drug. He might be telling the truth, but that’s not the question before the

Court. Instead, the issue is whether the PPD’s use of hair follicle testing has had a disparate

impact on African American officers. On that score, Mr. Green has no evidence at all, statistical

or otherwise. Although his expert witness posits that testing creates an elevated risk of a false

positive, Mr. Green has not shown that the risk translates into an actual impact. He would have to

do so to maintain a disparate impact claim. The Court will therefore grant the City of

Philadelphia’s summary judgment motion.
             Case 2:19-cv-03156-JDW Document 30 Filed 12/28/20 Page 2 of 8




    I.          FACTS

           A.     The Philadelphia Police Department’s Hair Testing Practice

           The Philadelphia Police Department uses urinalysis and hair testing to detect possible

drug use among its officers. Since 2014, the Department has administered hair drug tests to 7,900

African American officers, 13,170 Caucasian officers, and 96 officers who self-identify as

“other.” (ECF No. 24-1 at ¶ 38.) Of those, five officers tested positive for cocaine—three African

American officers, one Caucasian, and one officer identified as “other.” (Id.)

           B.     Mr. Green’s Hair Test

           From September 1991 until November, 2018. Mr. Green worked for the PPD and rose to

the rank of Sergeant. He maintains that he has never used narcotics. He had approximately 20

negative drug tests prior to November 2, 2018. On that day, he failed a drug test because samples

of his chest hair tested positive for cocaine. His urine tested negative, but it was noted as

“dilute,” meaning that there was too much water in the urine to permit an accurate test. Mr.

Green contends that his urine was diluated because he takes a diuretic to treat diabetes. On

November 13, 2018, the PPD administered a reconfirmation hair test, and that test also tested

positive for cocaine. He had a second urine test that day, and it again came back negative. On

November 19, 2018, Mr. Green went to a different lab and commissioned his own, third drug

test. That test again resulted in a negative urine test but a hair test that was positive for cocaine.

Mr. Green’s positive drug test result was reported to Internal Affairs. His representative from the

Fraternal Order of Police advised him to retire or be fired. Based on this advice, Mr. Green

retired.




                                                   2
          Case 2:19-cv-03156-JDW Document 30 Filed 12/28/20 Page 3 of 8




       C.      The Accuracy Of Hair Drug Tests

       The parties submitted conflicting expert reports on the accuracy of the hair drug test.

Initially, Mr. Green retained Dr. William Cox, a forensic pathologist, who concluded that

African American hair may become contaminated with cocaine in the environment and without

ingestion. That could therefore result in a false positive. But Dr. Cox later withdrew his report

because he believed it did not apply to this case. Mr. Green’s second expert, Dr. Sol Bobst,

opined that “hair testing causes racial disparity for African Americans, compared to Caucasians”

because “African American hair is more susceptible, and more likely to result in a false positive

testing scenario.” He concluded that Mr. Green’s positive hair test was “only an indication that

cocaine was present in the hair samples tested” and was not “definitive proof that Mr. Green

illicitly or intentionally ingested, inhaled, or injected himself with cocaine.”

       Unsurprisingly, the City’s expert, Dr. Leo Kadehjian, disagreed with Dr. Bobst’s

assessment. Dr. Kadehjian opined that “hair testing for drugs of abuse is an internationally-

recognized and established scientific method for detection of drug use. . . .” (ECF No. 24-19 at

3.) Additionally, Dr. Kadejhian opined that there is no evidence of racial bias in hair drug testing.

Finally, Dr. Kadeijhian concluded that Mr. Green’s positive hair drug test was consistent with

ingestion of cocaine.

       D.      Procedural History

       On September 23, 2019, Mr. Green filed this lawsuit claiming that the PPD’s use of hair

samples for drug testing has a disparate impact on African Americans in violation of Title VII.

Additionally, Mr. Green asserts a claim against the City for municipal liability under 28 U.S.C. §

1983 for a violation of the Equal Protection Clause. The City filed a motion for summary




                                                  3
            Case 2:19-cv-03156-JDW Document 30 Filed 12/28/20 Page 4 of 8




judgment, arguing that Mr. Green does not have evidence to support either of his claims. That

motion is ripe for decision.

   II.         LEGAL STANDARD

   Federal Rule of Civil Procedure 56(a) permits a party to seek, and a court to enter, summary

judgment “if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “[T]he plain language

of Rule 56[(a)] mandates the entry of summary judgment, after adequate time for discovery and

upon motion, against a party who fails to make a showing sufficient to establish the existence of

an element essential to that party’s case, and on which that party will bear the burden of proof at

trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (quotations omitted). In ruling on a

summary judgment motion, a court must “view the facts and draw reasonable inferences ‘in the

light most favorable to the party opposing the [summary judgment] motion.’” Scott v. Harris,

550 U.S. 372, 378 (2007) (quotation omitted). However, “[t]he non-moving party may not

merely deny the allegations in the moving party’s pleadings; instead he must show where in the

record there exists a genuine dispute over a material fact.” Doe v. Abington Friends Sch., 480

F.3d 252, 256 (3d Cir. 2007) (citation omitted). The movant is entitled to judgment as a matter of

law when the nonmoving party fails to make such a showing. See Celotex, 477 U.S. at 323.

   III.        ANALYSIS

          A.     Title VII Disparate Impact Claim

          “Title VII makes it unlawful ‘to discriminate against any individual with respect to his

compensation, terms, conditions, or privileges of employment, because of such individual’s race,

color, religion, sex, or national origin.’” Meditz v. City of Newark, 658 F.3d 364, 370 (3d Cir.

2011) (quoting 42 U.S.C. § 2000e–2(a)(1)). A plaintiff can bring a Title VII claim without



                                                   4
          Case 2:19-cv-03156-JDW Document 30 Filed 12/28/20 Page 5 of 8




showing discriminatory intent under a disparate impact theory. See id. Disparate impact claims

follow a three-step burden-shifting framework. See N.A.A.C.P. v. N. Hudson Reg'l Fire &

Rescue, 665 F.3d 464, 476 (3d Cir. 2011). “First, a plaintiff must establish a prima facie case of

disparate impact discrimination by demonstrating ‘that application of a facially neutral standard

has resulted in a significantly discriminatory. . . pattern.’” Boyle v. City of Philadelphia, No. CV

17-262, 2020 WL 4459131, at *4 (E.D. Pa. Aug. 4, 2020) (quoting Newark Branch, N.A.A.C.P.

v. Town of Harrison, N.J., 940 F2d 792, 798 (3d Cir. 1991)). Next, if a plaintiff makes out a

prima facie case, the burden shifts to the employer to show “that the challenged practice is ‘job

related for the position in question and consistent with business necessity.’” N. Hudson, 655 F.3d

at 477 (quoting 42 U.S.C. § 2000e-2(k)(1)(A)(i)). “Finally, a plaintiff can overcome an

employer’s business-necessity defense by showing that alternative practices would have less

discriminatory effects while ensuring that candidates are duly qualified.” Id.

        To establish a prima facie case, “a plaintiff must (1) identify a specific employment

policy or practice of the employer and (2) proffer evidence, typically statistical evidence, (3) of a

kind and degree sufficient to show that the practice in question has caused” an adverse impact,

such as exclusion of applicants for jobs or promotions, “(4) because of their membership in a

protected group.” Stagi v. Nat'l R.R. Passenger Corp., 391 F. App’x 133, 140 (3d Cir. 2010).

Although mathematical certainty is not required, a plaintiff must demonstrate that the disparity

“is sufficiently large that it is highly unlikely to have occurred at random. . . .” Id; see also

Meditz, 658 F.3d at 371 (“Once the employment practice at issue has been identified, causation

must be proved; that is, the plaintiff must offer statistical evidence of a kind and degree sufficient

to show that the practice in question has caused the exclusion of applicants for jobs or

promotions because of their membership in a protected group.”) (quoting Watson v. Fort Worth



                                                   5
           Case 2:19-cv-03156-JDW Document 30 Filed 12/28/20 Page 6 of 8




Bank and Trust, 487 U.S. 977, 994-95 (1988)); N. Hudson, 665 F.3d at 476 (“This prima

facie showing requires the plaintiff to prove a significant statistical disparity and to ‘demonstrate

that the disparity [he] complain[s] of is the result of one or more of the employment practices

that [he is] attacking.’”) (quoting Wards Cove Packing Co., Inc. V. Antonio, 490 U.S. 643, 657

(1989)).

        Mr. Green has identified an employment practice: the PPD’s use of hair tests as part of its

drug testing regime. But has no evidence that that policy caused a disparate impact by causing a

higher percentage of false positives in African American officers. On its face, the statistical

evidence shows that .038% of African American officers, .008% of Caucasion officers, and 1%

of “other” officers had positive tests. But this raw statistical data does not tell the Court anything

relevant. It does not tell the Court whether any of those tests were false positives. Also, given the

very small sample sizes of positive tests, the Court cannot infer a disparity. Mr. Green does not

argue otherwise. In fact, he offers no statistical analysis at all.

        Mr. Green argues that he can establish the prima facie case without relying on statistical

evidence because his expert witness, Dr. Bobst, concluded that hair drug “testing causes racial

disparity for African Americans, compared to Caucasians.” (ECF No. 29 at 2.) But that argument

misunderstands disparate impact claim requirements. To succeed on a disparate impact claim,

Mr. Green must first show that City’s hair drug test had an adverse impact on African American

Officers (e.g., significant pattern of firing African American officers for failing the hair drug

test). Dr. Bobst’s testimony does not show this. Instead, the most that it establishes is that there is

a risk of a disparate impact. But Mr. Green cannot make out a prima facie case by establishing a

latent risk that the policy will cause a disparate impact. He must show that the policy has actually

had such an impact.



                                                    6
          Case 2:19-cv-03156-JDW Document 30 Filed 12/28/20 Page 7 of 8




       The cases that Mr. Green cites do not dictate a different outcome. Mr. Green is correct

that the use of statistical evidence is not required. But regardless of what evidence Mr. Green

uses, he must still establish that the policy at issue caused an adverse impact. He has not done so.

Moreover, as explained by a case to which Mr. Green cites, “[t]here are cases, to be sure, where

courts have excused a plaintiff’s failure to provide statistical analysis. But these are few, far

between, and only where the raw numbers evince the most egregious disparities.” Luceus v.

Rhode Island, No. CV 15-489 WES, 2018 WL 1626263, at *6 (D.R.I. Mar. 30, 2018), aff’d, 923

F.3d 255 (1st Cir. 2019). This is not such a case. As a result, Mr. Green cannot sustain his

disparate impact Title VII Claim.

       B. Section 1983 Claim

       To establish a §1983 claim for a violation of the Equal Protection Clause, a plaintiff

must demonstrate (1) “the existence of purposeful discrimination” and (2) that “[he] received

different treatment from that received by other individuals similarly situated.” Chambers ex rel.

Chambers v. Sch. Dist. Of Philadelphia Bd Of Educ., 587 F.3d 176, 196 (3d Cir. 2009) (quoting

Andrews v. City of Philadelphia, 895 F.2d 1469, 1478 (3d Cir. 1990). Mr. Green’s claim fails for

two reasons. First, he has proffered no evidence that he was treated differently than other police

officers based on his race. Second, he has not shown intentional discrimination. In fact, the

record demonstrates that the City administered the same test to Caucasian police officers as

African American officers and imposed the same discipline on all officers who failed the hair

test. As a result, Mr. Green cannot make out a Constitutional violation required to establish

liability under §1983.




                                                   7
         Case 2:19-cv-03156-JDW Document 30 Filed 12/28/20 Page 8 of 8




IV.    CONCLUSION

       It is possible that Mr. Green never used cocaine. But even if the City’s test results were

wrong as to him, the City does not have to have a perfect testing methodology to comply with

Title VII. It just has to have a methodology that does not discriminate. Mr. Green has no

evidence that the City violates that rule. Therefore, the Court will grant City’s motions for

summary judgement. An appropriate Order follows.

                                                      BY THE COURT:


                                                      /s/ Joshua D. Wolson
                                                      JOSHUA D. WOLSON, J.




                                                 8
